Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-8, 11-20 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacqueline Stough on 2/11/2021.

The application has been amended as follows: 

On The Claims:
Claim 1, Line 26: delete –uses the interconnect bandwidth table to—after “executing on the asymmetric information handling system”

Claim 1, Line 27: change “prioritize” with –prioritizes— before “resources of the asymmetric information handling system”



Claim 1, Line 28: delete –uses the interconnect bandwidth table to—after “the operating system”

Claim 1, Line 29: change “allocate” with –allocates— before “processes among”

Claim 1, Line 29: Insert –a subset of—before “the system localities in the” 

Claim 1, Line 30: Insert –based on the prioritization—after “system localities in the asymmetric information handling system”

Claim 6, Lines 1-2: Change “each group” with –each of the groups—before “further includes at least one of a data”
 
Claim 7: cancel 

Claim 8, Line 17: Change “interconnect link bandwidth” with –third—before “value of the each interconnect link; and”  



Claim 8, Line 22: change “prioritize” with –prioritizes— before “resources of the asymmetric information handling system”

Claim 8, Line 22: Insert –by selecting an interconnect link having maximum available bandwidth from the interconnect bandwidth table—after “resources of the asymmetric information handling system,”

Claim 8, Line 23: delete –uses the interconnect bandwidth table to—after “the operating system”

Claim 8, Line 23: change “allocate” with –allocates— before “processes among”

Claim 8, Line 24: Insert –a subset of—before “the system localities in the” 

Claim 8, Line 24: Insert –based on the prioritization—after “system localities in the asymmetric information handling system”

Claim 14, Line 1: Change “one the bandwidth value” to –of the bandwidth values— before “is an interconnect link”



Claim 18, Line 1: Change “each system locality” with –each of the system localities—before “includes one processor and one memory”

Rewrite claim 13 as follows:
A method for optimizing an asymmetric information handling system, the method comprising:
determining system localities in the asymmetric information handling system, wherein at least one of the system localities includes a processor and a memory;
calculating a first value of the processor and a second value of the memory for each of the system localities, wherein the first value of each processor is based on a weighted processor bandwidth capacity of the each processor and wherein the second value of each memory is based on a weighted memory bandwidth capacity of the memory;
determining possible pairings of the system localities;
calculating a bandwidth value for each of a plurality of interconnect links providing point to point link between each of the possible pairings based on the first value of each processor and the second value of each memory; and
populating an interconnect bandwidth table stored in a hardware memory using the calculated bandwidth values, wherein an operating system executing on  prioritizes resources of the asymmetric information handling system by selecting an interconnect link having maximum available bandwidth from the interconnect bandwidth table, and wherein the operating system allocates processes among a subset of the system localities in the asymmetric information handling system based on the prioritization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186